United States Court of Appeals
                     For the First Circuit


No. 17-1916

                      JEANNE M. KLIMOWICZ,

                      Plaintiff, Appellant,

                               v.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, as indenture trustee for
        New Century Home Equity Loan Trust 2005-1 ET AL.,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Timothy S. Hillman, U.S. District Judge]


                             Before

                   Lynch, Selya, and Thompson,
                         Circuit Judges.


     Mark Ellis O'Brien on brief for appellant.
     Shawn M. Masterson and Shapiro Dorry Masterson, LLC on brief
for appellees.


                        October 19, 2018
             SELYA, Circuit Judge.              In this appeal, we are asked to

revisit a case in which the plaintiff fought tooth and nail in the

Massachusetts state courts and lost.                Displeased by the result of

the state-court proceedings, she repaired to the federal district

court and sought to have that court address essentially the same

grievances.       The district court rejected her importunings, and the

plaintiff now appeals.          Concluding, as we do, that Supreme Court

case law divests federal courts of subject-matter jurisdiction in

such circumstances, see D.C. Court of Appeals v. Feldman, 460 U.S.
462, 482 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-

16 (1923), we affirm the district court's order of dismissal.

             In as much as this appeal follows the granting of a

motion to dismiss before the filing of any responsive pleading, we

draw   the    relevant        facts       from    the   plaintiff's     complaint,

supplemented by matters of public record and matters susceptible

to judicial notice.        See Banco Santander de P.R. v. Lopez-Stubbe

(In re Colonial Mortg. Bankers Corp.), 324 F.3d 12, 14-15 (1st

Cir. 2003).       Even though the facts are convoluted and the case has

been   litigated     in   one     form     or    another   for   many   years,   the

controlling       legal   issue      is   straightforward.       Consequently,    a

sketch of the relevant events and travel of the case will serve to

put the appeal into focus.

             In    December     of    2004,      plaintiff-appellant    Jeanne    M.

Klimowicz executed a mortgage in favor of New Century Mortgage


                                          - 2 -
Company (New Century) for real estate that she owned in Fitchburg,

Massachusetts.    On or about May 24, 2006, the plaintiff filed for

protection under the United States Bankruptcy Code.                Her filing

was converted to a Chapter 7 bankruptcy proceeding.              See 11 U.S.C.

§§ 701-784.      As part of that proceeding, she challenged the

validity of the New Century mortgage.                 This challenge proved

futile:     the bankruptcy court dismissed it because the plaintiff

failed to serve New Century properly.

            One year later, New Century itself filed for bankruptcy.

It was liquidated in due course, and the plaintiff's mortgage was

assigned    to   defendant-appellee      Deutsche      Bank    National    Trust

Company (Deutsche Bank).        Thereafter, the plaintiff defaulted on

her payment obligations under the mortgage.

            In response to the plaintiff's default, Deutsche Bank

petitioned in the Massachusetts Land Court, seeking to foreclose

on the mortgaged property. The Land Court entered a final judgment

of foreclosure, after which Deutsche Bank proceeded to arrange a

foreclosure sale.     Deutsche Bank proved to be the highest bidder

at   the   foreclosure   sale   and    became   the   record    owner     of   the

property.

            Deutsche Bank then commenced a summary process action in

the Worcester Housing Court, seeking to evict the plaintiff.                   In

turn, the plaintiff filed a counterclaim.             Well into the summary

process action, the plaintiff introduced a new argument: she moved


                                      - 3 -
to amend her counterclaim so as to challenge the validity of the

mortgage assignment.    This strategy came to naught, as the Housing

Court denied her motion.

          Following lengthy motion practice and other skirmishing

in the summary process action, the Housing Court — on January 14,

2016 — entered a final judgment awarding possession of the property

to Deutsche Bank.      The plaintiff appealed, but her appeal was

dismissed for failure to post the required bond.

          Roughly five months after the conclusion of the summary

process action, the plaintiff sought another bite of the cherry.

Invoking diversity jurisdiction, see 28 U.S.C. § 1332(a), she filed

a civil action against Deutsche Bank in the United States District

Court for the District of Massachusetts.1     In her complaint, the

plaintiff alleged claims for wrongful foreclosure, violation of

the Massachusetts consumer protection statute, Mass. Gen. Laws ch.

93A, § 9(1), breach of the covenant of good faith and fair dealing,

and negligent infliction of emotional distress.       Deutsche Bank

moved to dismiss.      The district court granted Deutsche Bank's

motion, concluding, inter alia, that the Rooker-Feldman doctrine

deprived the federal courts of subject-matter jurisdiction.    This

timely appeal followed.




     1The plaintiff's suit also named a mortgage servicing company
as a defendant. That company is not a party to this appeal, and
we make no further mention of it.


                                - 4 -
          "Federal courts are courts of limited jurisdiction."

Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994).

Consequently, a plaintiff who seeks to bring her suit in a federal

forum bears the burden of establishing that the federal court has

subject-matter jurisdiction.     See Gordo-González v. United States,

873 F.3d 32, 35 (1st Cir. 2017).      The court below found that the

plaintiff's federal suit stumbled over this first step — and upon

de novo review, see id., we agree.

          We need not tarry.     In assessing the plaintiff's claims,

the district court offered a thoughtful explanation of the Rooker-

Feldman doctrine.   See Klimowicz v. Deutsche Bank Nat'l Tr. Co.,

264 F. Supp. 3d 309, 314-16 (D. Mass. 2017). Deeming that doctrine

dispositive, the court concluded that dismissal was appropriate.

See id. at 315.     We explain briefly why this conclusion was

manifestly correct (and, therefore, do not discuss the district

court's alternative ground for dismissal).

          The   Rooker-Feldman    doctrine   preserves   the   Supreme

Court's exclusive jurisdiction over "appeals from final state-

court judgments," Lance v. Dennis, 546 U.S. 459, 463 (2006) (per

curiam), by divesting lower federal courts of jurisdiction to hear

certain cases brought by parties who have lost in state court, see

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 291-

93 (2005); Coggeshall v. Mass. Bd. of Regist. of Psychologists,

604 F.3d 658, 663 (1st Cir. 2010).        Specifically, the doctrine


                                 - 5 -
applies to "cases brought by state-court losers complaining of

injuries caused by state-court judgments [that were] rendered

before   the   district   court     proceedings    commenced    and    invit[e]

district court review and rejection of those judgments."                  Exxon

Mobil, 544 U.S. at 284.

             In the case at hand, the record makes manifest that the

plaintiff was the losing party in both the Land Court and the

Housing Court.      It is equally clear that the plaintiff's federal

action pertains to injuries allegedly caused by those state-court

judgments.     In her federal suit, the plaintiff seeks to challenge

the validity of both the foreclosure and the mortgage assignment

— matters falling squarely within the compass of the state-court

judgments.     Specifically, the foreclosure was ordered by the Land

Court and the plaintiff's challenge to the mortgage assignment was

rejected by the Housing Court.

             Nor can the plaintiff evade the reach of the Rooker-

Feldman doctrine by artful pleading.          For instance, the plaintiff

alleges that Deutsche Bank violated the Massachusetts consumer

protection     statute    by    engaging     in    "unfair     and    deceptive

practices."     But the challenged practices implicate the Housing

Court's judgment because they relate directly to the mortgage

assignment.      So, too, the plaintiff alleges a breach of the

covenant of good faith and fair dealing, but this allegation, like

the   plaintiff's    claim     of   negligent     infliction    of    emotional


                                     - 6 -
distress, is premised on Deutsche Bank's "wrongfully acquir[ing]

title to the mortgage of the subject property through a pattern of

intentional fraudulent conduct."           Although the quoted language

from the complaint does not expressly mention the Housing Court's

judgment, the plaintiff attempted to raise this very issue through

a proposed amendment to her counterclaim in the Housing Court

action.    The Housing Court denied her motion and, given that

ruling,   it   is   luminously   clear   that   the   plaintiff's   current

grievances implicate the Housing Court's judgment.         See Davison v.

Gov't of P.R. - P.R. Firefighters Corps., 471 F.3d 220, 223 (1st

Cir. 2007) (applying Rooker-Feldman doctrine when "the only real

injury to Plaintiffs is ultimately still caused by a state court

judgment").

           The plaintiff's claim of wrongful foreclosure fares no

better.   That claim is for an injury which necessarily stems from

the final judgment of foreclosure entered by the Land Court.

Indeed, foreclosure of the property was the central issue litigated

in the Land Court action.    No more is exigible to bring the Rooker-

Feldman doctrine into play.       Cf. Puerto Ricans for P.R. Party v.

Dalmau, 544 F.3d 58, 68 (1st Cir. 2008) (finding Rooker-Feldman

doctrine inapplicable when "core issues" raised in federal action

concerned matters distinct from state-court judgment).

           Similarly, the timing and the finality of the state-

court judgments fit the contours of the Rooker-Feldman doctrine.


                                   - 7 -
As long as a state-court suit has reached a point where neither

party       seeks   further    action    in    that    suit,   then    "the   state

proceedings [are considered] ended" and the judgment is deemed

sufficiently        final     to   trigger    the     Rooker-Feldman    doctrine.

Federación de Maestros de P.R. v. Junta de Relaciones del Trabajo

de P.R., 410 F.3d 17, 24 (1st Cir. 2005) (quoting Exxon Mobil, 544
U.S. at 291).       So it is here.      The Land Court ended the foreclosure

action on April 12, 2011, when it entered a final judgment.                     By

the same token, the Housing Court brought the protracted summary

process action to a close on January 14, 2016, when it entered a

final judgment granting Deutsche Bank possession of the property.

               To be sure, the plaintiff could have pursued an appeal

of the Housing Court's judgment.              She forfeited that opportunity,

though, by neglecting to post the required appeal bond.2                        See

Federación de Maestros de P.R., 410 F.3d at 24 (stating "if a lower

state court issues a judgment and the losing party allows the time

for appeal to expire, then the state proceedings have ended").                  It

was roughly five months after the entry of the Housing Court's

judgment and a full five years after the entry of the Land Court's

judgment that the plaintiff initiated her federal suit.                  Since all




        2
       The plaintiff did appeal the order requiring her to post an
appeal bond, but her attorney failed to appear at the scheduled
hearing before the Massachusetts Appeals Court. The Appeals Court
nonetheless reviewed the Housing Court's refusal to waive the
appeal bond and upheld the setting of bond.


                                        - 8 -
the   state-court     proceedings   ended    well     before    the   plaintiff

commenced her federal suit, the federal suit was too late to elude

the reach of the Rooker-Feldman doctrine.

            The last piece of the puzzle requires us to consider

whether the plaintiff, in bringing her federal suit, impermissibly

invited the district court to review and reject one or more final

state-court judgments.        See Davison, 471 F.3d at 223.              As we

already have explained, the plaintiff's federal suit sought to

vacate   and    set   aside   the   Land    Court's     final    judgment    of

foreclosure. In the same vein, the plaintiff's federal suit sought

an    injunction      prohibiting     any     further      post-foreclosure

proceedings, which would include enjoining enforcement of the

Housing Court's order granting Deutsche Bank possession of the

property.      The district court could grant such relief only by

declaring — either explicitly or implicitly — that the state courts

had wrongly decided the foreclosure action and/or the summary

process action.       Such remediation would necessarily invite the

district court to review, reject, and reverse the state courts'

rulings — an invitation that the Rooker-Feldman doctrine forbad

the district court from accepting.          See id.

            The short of it is that the plaintiff exhorts the federal

district court to find a wrongful foreclosure based on an invalid

mortgage assignment.      Such an exhortation cannot be honored:            the

Land Court already has ruled definitively on the foreclosure issue


                                    - 9 -
and the Housing Court already has ruled definitively on the

mortgage-assignment issue.

           The plaintiff has a fallback position.   She submits that

her federal claims are based on legal theories not presented in

the state courts and, thus, should be allowed to proceed.   This is

magical thinking:   a plaintiff cannot escape the Rooker-Feldman

bar through the simple expedient of introducing a new legal theory

in the federal forum that was not broached in the state courts.

See Miller v. Nichols, 586 F.3d 53, 59 n.2 (1st Cir. 2009) (citing

Hoblock v. Albany Cty. Bd. of Elections, 422 F.3d 77, 87 (2d Cir.

2005)).   Put simply, a federal court's application of the Rooker-

Feldman doctrine is not contingent upon an identity between the

issues actually litigated in the prior state-court proceedings and

the issues proffered in the subsequent federal suit.     See Maymó-

Meléndez v. Álvarez-Ramírez, 364 F.3d 27, 33 (1st Cir. 2004).

Instead, the critical datum is whether the plaintiff's federal

suit is, in effect, an end-run around a final state-court judgment.

See Federación de Maestros de P.R., 410 F.3d at 24 (stating that

"a federal suit seeking an opposite result [from a final state

court judgment] is an impermissible attempt to appeal the state

judgment to the lower federal courts").    Because the plaintiff's

federal suit seeks to invalidate the antecedent state courts'




                              - 10 -
judgments, the district court lacked jurisdiction to consider her

newly minted legal theories.3

            We need go no further.    The aphorist tells us that hope

springs eternal, but litigation based on hope alone should not be

allowed to proceed eternally.        This case illustrates the point.

Refined to bare essence, the plaintiff is seeking, through her

federal suit, to revisit a pair of state-court judgments that did

not go her way.   The Rooker-Feldman doctrine blocks her path.



Affirmed.




     3 In all events, the plaintiff's theories are scarcely new. For
example, her federal suit seeks to question the validity of the mortgage
assignment. That very theory, though, was raised in her motion to amend
her counterclaim in the Housing Court — a motion that was denied after
briefing and argument.


                                - 11 -